IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

WALMART/SEDGWICK CMS,                   NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-1666

ELIZABETH ALAYON,

      Respondent.

___________________________/


Opinion filed July 12, 2016.

Petition for Writ of Certiorari – Original Jurisdiction.

David A. McCranie of McConnaughhay, Coonrod, Pope, Weaver, & Stern, P.A.,
Tallahassee, for Petitioners.

Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, for Respondent.




PER CURIAM.

      DISMISSED.


LEWIS, WETHERELL, and RAY, JJ., CONCUR.